               Case 5:19-cv-01291-VKD Document 32 Filed 01/12/21 Page 1 of 1



 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (707) 312-8271

 5   Attorney for Plaintiff
     Lori Tabor
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   Lori Tabor,                                              Case No. 5:19-cv-01291-VKD

12          Plaintiff
                                                              [PROPOESD] ORDER ADWARDING
13   vs.                                                      ATTORNEY FEES PURSUANT TO THE
                                                              EQUAL ACCESS TO JUSTICE ACT, 28
14   Andrew M. Saul, Commissioner of Social Security          U.S.C. §2412(d)
15          Defendant.

16          Based upon Plaintiff’s Motion and the Equal Access to Justice Act (EAJA), 28 U.S.C. §§ 2412,
17   1920 it is hereby ordered that an EAJA attorney’s fee of $5,500.7 shall be awarded to Plaintiff. See
18   Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to
19   any offset allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees
20   shall be made payable to Geri N. Kahn, Esq, based upon Plaintiff’s assignment of these amounts to
21   Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff's attorney at the following
22   address: Law Office of Geri N. Kahn, 465 California Street, Suite 607, San Francisco, CA 94104.
23

24   Dated: January 12, 2021
                                                           Virginia K. DeMarchi
25                                                         United States Magistrate Judge
26

27

28

            Case No. 5:19-cv-01291-VKD          1
            PROPOSED ORDER AWARDING ATTORNEY FEES PURSUANT TO EAJA
